Case 2:20-cv-02588-DSF-PVC Document 1 Filed 03/19/20 Page 1 of 8 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Amanda Seabock, Esq., SBN 289900
 4      Mail: 8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
 5      (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
 6
        Attorneys for Plaintiff
 7
 8
 9                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
10
11
        Orlando Garcia,                          Case No.
12
                 Plaintiff,
13                                               Complaint For Damages And
          v.                                     Injunctive Relief For Violations
14                                               Of: American’s With Disabilities
        Rafat Salib, in individual and           Act; Unruh Civil Rights Act
15      representative capacity as trustee of
        The Salib Family Trust dated January
16      17, 2017;
        Suzan Salib, in individual and
17      representative capacity as trustee of
        The Salib Family Trust dated January
18      17, 2017;
        America Oil Company, Inc. #9, a
19      California Corporation; and Does 1-
        10,
20
                 Defendants.
21
22
            Plaintiff Orlando Garcia complains of Rafat Salib, in individual and
23
     representative capacity as trustee of The Salib Family Trust dated January 17,
24
     2017; Suzan Salib, in individual and representative capacity as trustee of The
25
     Salib Family Trust dated January 17, 2017; America Oil Company, Inc. #9, a
26
     California Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
27
28


                                           1

     Complaint
Case 2:20-cv-02588-DSF-PVC Document 1 Filed 03/19/20 Page 2 of 8 Page ID #:2




 1
 2      PARTIES:
 3      1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
 4   level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual
 5   dexterity issues. He uses a wheelchair for mobility.
 6      2. Defendants Rafat Salib and Suzan Salib, in individual and
 7   representative capacity as trustee of The Salib Family Trust dated January 17,
 8   2017, owned the real property located at or about 3678 E. Foothill Blvd.,
 9   Pasadena, California, in January 2020.
10      3. Defendants Rafat Salib and Suzan Salib, in individual and
11   representative capacity as trustee of The Salib Family Trust dated January 17,
12   2017, own the real property located at or about 3678 E. Foothill Blvd.,
13   Pasadena, California, currently.
14      4. Defendant America Oil Company, Inc. #9 owned 76 gas station located
15   at or about 3678 E. Foothill Blvd., Pasadena, California, in January 2020.
16      5. Defendant America Oil Company, Inc. #9 owns 76 gas station (“Gas
17   Station”) located at or about 3678 E. Foothill Blvd., Pasadena, California,
18   currently.
19      6. Plaintiff does not know the true names of Defendants, their business
20   capacities, their ownership connection to the property and business, or their
21   relative responsibilities in causing the access violations herein complained of,
22   and alleges a joint venture and common enterprise by all such Defendants.
23   Plaintiff is informed and believes that each of the Defendants herein,
24   including Does 1 through 10, inclusive, is responsible in some capacity for the
25   events herein alleged, or is a necessary party for obtaining appropriate relief.
26   Plaintiff will seek leave to amend when the true names, capacities,
27   connections, and responsibilities of the Defendants and Does 1 through 10,
28   inclusive, are ascertained.


                                             2

     Complaint
Case 2:20-cv-02588-DSF-PVC Document 1 Filed 03/19/20 Page 3 of 8 Page ID #:3




 1
 2      JURISDICTION & VENUE:
 3      7. The Court has subject matter jurisdiction over the action pursuant to 28
 4   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 5   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 6      8. Pursuant to supplemental jurisdiction, an attendant and related cause
 7   of action, arising from the same nucleus of operative facts and arising out of
 8   the same transactions, is also brought under California’s Unruh Civil Rights
 9   Act, which act expressly incorporates the Americans with Disabilities Act.
10      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
11   founded on the fact that the real property which is the subject of this action is
12   located in this district and that Plaintiff's cause of action arose in this district.
13
14      FACTUAL ALLEGATIONS:
15      10. Plaintiff went to the Gas Station in January 2020 with the intention to
16   avail himself of its goods or services, motivated in part to determine if the
17   defendants comply with the disability access laws.
18      11. The Gas Station is facility open to the public, a place of public
19   accommodation, and a business establishment.
20      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
21   to provide wheelchair accessible paths of travel inside the Gas Station store in
22   conformance with the ADA Standards as it relates to wheelchair users like the
23   plaintiff.
24      13. On information and belief, the defendants currently fail to provide
25   wheelchair accessible paths of travel inside the Gas Station store.
26      14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
27   provide wheelchair accessible door hardware in conformance with the ADA
28   Standards as it relates to wheelchair users like the plaintiff.


                                               3

     Complaint
Case 2:20-cv-02588-DSF-PVC Document 1 Filed 03/19/20 Page 4 of 8 Page ID #:4




 1      15. On information and belief, the defendants currently fail to provide
 2   wheelchair accessible door hardware.
 3      16. Moreover, on the date of the plaintiff’s visit, the defendants failed to
 4   provide wheelchair accessible sales counters in conformance with the ADA
 5   Standards as it relates to wheelchair users like the plaintiff.
 6      17. On information and belief, the defendants currently fail to provide
 7   wheelchair accessible sales counters.
 8      18. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 9   personally encountered these barriers.
10      19. As a wheelchair user, the plaintiff benefits from and is entitled to use
11   wheelchair accessible facilities. By failing to provide accessible facilities, the
12   defendants denied the plaintiff full and equal access.
13      20. The failure to provide accessible facilities created difficulty and
14   discomfort for the Plaintiff.
15      21. The defendants have failed to maintain in working and useable
16   conditions those features required to provide ready access to persons with
17   disabilities.
18      22. The barriers identified above are easily removed without much
19   difficulty or expense. They are the types of barriers identified by the
20   Department of Justice as presumably readily achievable to remove and, in fact,
21   these barriers are readily achievable to remove. Moreover, there are numerous
22   alternative accommodations that could be made to provide a greater level of
23   access if complete removal were not achievable.
24      23. Plaintiff will return to the Gas Station to avail himself of its goods or
25   services and to determine compliance with the disability access laws once it is
26   represented to him that the Gas Station and its facilities are accessible.
27   Plaintiff is currently deterred from doing so because of his knowledge of the
28   existing barriers and his uncertainty about the existence of yet other barriers


                                              4

     Complaint
Case 2:20-cv-02588-DSF-PVC Document 1 Filed 03/19/20 Page 5 of 8 Page ID #:5




 1   on the site. If the barriers are not removed, the plaintiff will face unlawful and
 2   discriminatory barriers again.
 3      24. Given the obvious and blatant nature of the barriers and violations
 4   alleged herein, the plaintiff alleges, on information and belief, that there are
 5   other violations and barriers on the site that relate to his disability. Plaintiff will
 6   amend the complaint, to provide proper notice regarding the scope of this
 7   lawsuit, once he conducts a site inspection. However, please be on notice that
 8   the plaintiff seeks to have all barriers related to his disability remedied. See
 9   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
10   encounters one barrier at a site, he can sue to have all barriers that relate to his
11   disability removed regardless of whether he personally encountered them).
12
13   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
14   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
15   Defendants.) (42 U.S.C. section 12101, et seq.)
16      25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
17   again herein, the allegations contained in all prior paragraphs of this
18   complaint.
19      26. Under the ADA, it is an act of discrimination to fail to ensure that the
20   privileges, advantages, accommodations, facilities, goods and services of any
21   place of public accommodation is offered on a full and equal basis by anyone
22   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
23   § 12182(a). Discrimination is defined, inter alia, as follows:
24             a. A failure to make reasonable modifications in policies, practices,
25                or procedures, when such modifications are necessary to afford
26                goods,     services,     facilities,   privileges,    advantages,      or
27                accommodations to individuals with disabilities, unless the
28                accommodation would work a fundamental alteration of those


                                               5

     Complaint
Case 2:20-cv-02588-DSF-PVC Document 1 Filed 03/19/20 Page 6 of 8 Page ID #:6




 1                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 2            b. A failure to remove architectural barriers where such removal is
 3                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 4                defined by reference to the ADA Standards.
 5            c. A failure to make alterations in such a manner that, to the
 6                maximum extent feasible, the altered portions of the facility are
 7                readily accessible to and usable by individuals with disabilities,
 8                including individuals who use wheelchairs or to ensure that, to the
 9                maximum extent feasible, the path of travel to the altered area and
10                the bathrooms, telephones, and drinking fountains serving the
11                altered area, are readily accessible to and usable by individuals
12                with disabilities. 42 U.S.C. § 12183(a)(2).
13      27. When a business provides paths of travel, it must provide accessible
14   paths of travel.
15      28. Here, accessible paths of travel have not been provided.
16      29. When a business provides door hardware, it must provide accessible
17   door hardware.
18      30. Here, accessible door hardware has not been provided.
19      31. When a business provides facilities such as sales or transaction counters,
20   it must provide accessible sales or transaction counters.
21      32. Here, accessible sales or transaction counters have not been provided.
22      33. The Safe Harbor provisions of the 2010 Standards are not applicable
23   here because the conditions challenged in this lawsuit do not comply with the
24   1991 Standards.
25      34. A public accommodation must maintain in operable working condition
26   those features of its facilities and equipment that are required to be readily
27   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
28      35. Here, the failure to ensure that the accessible facilities were available


                                             6

     Complaint
Case 2:20-cv-02588-DSF-PVC Document 1 Filed 03/19/20 Page 7 of 8 Page ID #:7




 1   and ready to be used by the plaintiff is a violation of the law.
 2
 3   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 4   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 5   Code § 51-53.)
 6      36. Plaintiff repleads and incorporates by reference, as if fully set forth
 7   again herein, the allegations contained in all prior paragraphs of this
 8   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 9   that persons with disabilities are entitled to full and equal accommodations,
10   advantages, facilities, privileges, or services in all business establishment of
11   every kind whatsoever within the jurisdiction of the State of California. Cal.
12   Civ. Code §51(b).
13      37. The Unruh Act provides that a violation of the ADA is a violation of the
14   Unruh Act. Cal. Civ. Code, § 51(f).
15      38. Defendants’ acts and omissions, as herein alleged, have violated the
16   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
17   rights to full and equal use of the accommodations, advantages, facilities,
18   privileges, or services offered.
19      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
20   discomfort or embarrassment for the plaintiff, the defendants are also each
21   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
22   (c).)
23
24             PRAYER:
25             Wherefore, Plaintiff prays that this Court award damages and provide
26   relief as follows:
27           1. For injunctive relief, compelling Defendants to comply with the
28   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the


                                              7

     Complaint
Case 2:20-cv-02588-DSF-PVC Document 1 Filed 03/19/20 Page 8 of 8 Page ID #:8




 1   plaintiff is not invoking section 55 of the California Civil Code and is not
 2   seeking injunctive relief under the Disabled Persons Act at all.
 3       2. Damages under the Unruh Civil Rights Act, which provides for actual
 4   damages and a statutory minimum of $4,000 for each offense.
 5       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 6   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 7
     Dated: March 6, 2020             CENTER FOR DISABILITY ACCESS
 8
 9
                                      By:
10
11                                    ______________________________

12                                           Russell Handy, Esq.
                                             Attorney for plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
